Citation Nr: 0012922	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
April 1992. 

This appeal arises from an October 1996 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied the veteran's claim for assistance in acquiring 
specially adapted housing or a home adaptation grant.  The 
notice of disagreement was received in October 1996.  The 
statement of the case was issued in November 1996.  The 
veteran's substantive appeal was received in December 1996.

This matter was remanded by a Member of the Board of 
Veterans' Appeals (Board) in May 1998, for the purpose of 
obtaining additional medical evidence, and it has been 
returned to the Board for appellate review.

A videoconference hearing between Washington, DC, and 
Winston-Salem, NC, was held on April 4, 2000, before the 
undersigned Member of the Board, who has been designated by 
the Chairman of the Board to conduct the hearing and render 
the final determination in this claim, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.


2.  Since April 1992, service connection has been in effect 
for right sciatic paralysis, rated as 80 percent disabling; 
degenerative disc disease of the lumbosacral spine, rated as 
20 percent disabling; and for the postoperative residuals of 
a right inguinal hernia, dermatitis, tinnitus, and 
chondromalacia of the right knee, each evaluated as 
noncompensable; furthermore, a total disability evaluation 
based upon individual unemployability and entitlement to 
special monthly compensation based on the loss of use of one 
foot have been in effect since April 1992.

3.  There is an approximate balance of positive and negative 
evidence regarding the issue as to whether the veteran's 
difficulties with the functions of balance and propulsion, 
precluding locomotion without assistive devices, are a result 
of his loss of use of the right foot together with his 
service-connected disability of the low back.

4.  The veteran's claim of entitlement to a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations is precluded, as he meets the criteria for 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for the grant of assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 
(West 1991); 38 C.F.R. § 3.809 (1999).

2.  In view of the above grant of the claim for assistance in 
acquiring specially adapted housing, the veteran's claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations lacks legal 
merit and entitlement under the law and must be denied, and 
his appeal to the Board must be terminated.  38 U.S.C.A. 
§§ 2101, 5107 (West 1991); 38 C.F.R. § 3.809a (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a rating action dated in January 1993, the RO assigned the 
veteran an 80 percent disability evaluation for right sciatic 
paralysis, and a 20 percent disability evaluation for 
degenerative disc disease of the lumbosacral spine, after 
granting service connection for the same.  He was also 
granted service connection for the post-operative residuals 
of a right inguinal hernia, dermatitis, tinnitus, and 
chondromalacia of the right knee.  The latter disabilities 
were each evaluated as noncompensable.  In addition to the 
foregoing, the veteran was awarded special monthly 
compensation based on the loss of use of one foot.  See 38 
U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  A total (100 
percent) disability evaluation, based upon individual 
unemployability due to service-connected disabilities, was 
granted in March 1995, effective from the date following the 
veteran's separation from active service in April 1992.

In August 1996, the veteran filed an application for 
acquiring specially adapted housing or a special home 
adaptation grant.  

In September 1996, the veteran was afforded a VA neurological 
examination.  He stated he had suffered significant damage to 
his right sciatic nerve in service.  He wore a brace from his 
right foot all the way to just below the hip.  Due to 
obesity, his gait was difficult.  He had to swing his right 
leg due the leg brace.  He also had pain in his left knee.  
He had fairly good rapid alternating movements with the left 
leg.  It was impossible to evaluate the right leg.  Reflexes 
were symmetrical for the left knee and both biceps.  Reflexes 
were absent as to the right knee, but this was been hard to 
check because of the brace.  He also had an absent right 
ankle jerk.  Sensory examination showed decreased sensation 
from the mid-calf down.  The veteran could not sense dull, 
sharp, or vibration contact.  He was able to perceive heavy 
pressure.  Motor strength showed fairly good strength 
throughout except for the hamstring, gastroc, and perineal.  
The diagnosis was right sciatic nerve damage.

The veteran was also afforded a VA orthopedic examination in 
September 1996.  He complained of low back pain radiating 
down his right leg, with numbness along the perineal nerve 
distribution.  He described a wobbly knee and an inability to 
stand without the use of Loftstrand crutches.  He also wore a 
long leg brace with a drop lock knee and ankle on the right.  
Marked exogenous obesity made it difficult for him to get 
around.  Range of motion of the spine could not be determined 
since the veteran could not stand without the use of his 
crutches.  When he did stand without his crutches, the 
veteran stood and leaned forward with a four-point stance and 
could not bear weight without his crutches.  He was diffusely 
tender over the lumbosacral spine.  His right quadriceps 
showed some weakness, with mild atrophy.  There was no 
instability of the knee.  A complete perineal palsy was 
present on the right, with associated numbness along the 
distribution of the perineal nerve.  X-rays revealed 
degenerative disc disease at L3-L4, L4-L5, and asymmetric 
sacralization of the right L5 transverse process.  The 
diagnosis was status post herniated disk, L4-L5 and L5-S1, by 
history, with associated foot drop, complete nerve palsy.

By a rating action dated in October 1996, the RO denied the 
veteran's claim of entitlement to assistance in acquiring 
specially adapted housing or a home adaptation grant.  The RO 
determined that neither benefit was warranted because the 
requisite level of disability had not been shown.

The matter was Remanded by the Board in May 1996, for the 
purpose of obtaining additional medical evidence.  Citing 38 
U.S.C.A. § 2104(a) and 38 C.F.R. § 3.809, the Board observed 
that a certificate of eligibility for assistance in acquiring 
specially adapted housing could be extended to a veteran who 
had had active military service after April 20, 1898, and had 
a disability that was incurred as a result of that active 
service, which resulted in the loss or loss of use one lower 
extremity together with residuals of organic disease or 
injury which so affected the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  It was further 
noted that the veteran suffered from significant damage to 
the right sciatic nerve, had right foot drop, and wore a 
brace from his foot to just below his hip.  However, the 
Board found that the September 1996 VA examinations were 
unclear as to what extent, if any, the veteran's loss of use 
of the right lower extremity, together with residuals of any 
organic disease or injury, precluded locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The RO was 
asked to afford the veteran VA orthopedic and neurological 
examinations, to comprehensively address this question.

In a letter dated in July 1998, the RO asked the veteran to 
submit the names and addresses of all VA and non-VA health 
care providers who had treated him for his service-connected 
disabilities.  The veteran responded in September 1998.  He 
stated he had not received any non-VA treatment for his 
service-connected disabilities.  He said all of his medical 
treatment had been rendered through the Fayetteville VA 
Medical Center (VAMC).  He did, however, submit a copy of a 
May 1998 examination report.

W.P. Parker, M.D., indicated that the veteran had been 
referred for the May 1998 examination by Disability 
Determination Services.  He noted that the veteran walked 
with a long-leg brace, and complained of increased back pain 
when he attempted to walk without the brace.  The veteran 
also maintained that prolonged sitting or standing increased 
the pain in his back, hip, and leg.  He stated he had 
recently developed some tingling in his left calf and foot.  
He gave a history of weighing in excess of 400 pounds.  He 
was massively obese.  He walked with two Canadian crutches.  
There was no significant tenderness over the lumbar spine and 
no muscle spasm.  He was not tender over the sacroiliac 
joint.  He was extremely tender over the right sciatic notch 
area and the posterior buttock region.  He walked with a 
stiff circumducting gait and a marked limp favoring the right 
leg.  He had a complete foot drop on the right side, with no 
active dorsiflexion.  He had a dense hypesthesia and 
hypalgesia over the entire right foot, extending halfway up 
the calf.  

The clinical assessment was that the veteran had severe gait 
difficulties due to a sciatic nerve injury.  He had complete 
foot drop, and some weakness in dorsiflexion of the foot, as 
well.  The problem was compounded by degenerative arthritis 
of the knee, and by his obesity.  The examiner indicated that 
the veteran's ambulation was extremely limited, and that he 
had to use Canadian crutches and a short-leg brace even for 
minor ambulation.  

Medical records from the Fayetteville VAMC, dated from 
October 1993 to September 1998, were associated with the 
claims folder.  Those records show that the veteran received 
routine evaluations and treatment for his various service-
connected disabilities, including right sciatic nerve 
paralysis with foot drop.  Clinical notes dated in October 
1993 and November 1994 document his complaints of increased 
pain with relatively simple bodily movements.  In March 1995, 
the veteran was seen for complaints of a rib injury.  He 
stated he had fallen across a chair and heard his ribs crack.  
The cause of the fall was not discussed.  

The VA contracted QTC Medical Services, to provide an 
orthopedic examination to the veteran.  The examination was 
conducted by J.A. Maultsby, MD, in December 1998.  The 
veteran reported that he was 100 percent disabled due to his 
service-connected sciatic nerve damage.  He stated the only 
medication he took on a daily basis was Indocin.  He said he 
used a TENS unit fairly regularly.  He gave a history of 
weighing 445 pounds in June 1998, and stated he currently 
weighed about 400 pounds.  Regarding his pain, the veteran 
reported that his pain was a two or three out of 10 on the 
visual analog scale.  He described his pain as a throbbing, 
pulsing, dull pain, with occasional numbness.  He indicated 
he could lift light-to-medium weights.  He maintained he 
could walk only using Canadian crutches held in both hands.  
He said pain caused difficulty whenever he attempted to stand 
or sit for more than an hour.  

When asked to move around, the veteran walked with a very 
wide-based gait, not bringing his right foot upward at all or 
pushing it down.  He wore a long-leg brace with the knee 
locked and a dorsiflexor assist.  He had a four-point gait.  
His range of motion was recorded.  During the course of the 
examination, the veteran was noted to grimace, grunt, and 
make sounds and faces to reinforce the impression he was 
having pain.  He had no difficulty removing his clothing but, 
on attempting to walk without his leg brace, he would walk 
with a very staggered gait.  In checking for strength, he was 
asked to push his foot up or down and he would refuse to move 
his ankle on the right at all, except when he was distracted.  
At those times, his ankle would flex up and down without 
difficulty.  There was no evidence of any significant muscle 
atrophy.  

The veteran was measured for circumference at the greatest 
point of width of his calf muscles and measured, at 30cm 
above the medial malleolus, 51cm on the right and 53cm on the 
left.  There was plus-three pitting edema around the ankles.  
Range of motion of the knee was from zero (0) to 125 degrees.  
Limitation of flexion was due to fatness behind the veteran's 
thigh.  Dorsiflexion of the ankles was to 15 degrees, with 
plantar flexion to 45 degrees.  When the veteran was asked to 
dorsiflex and plantar flex or move the toes, there was 
absolutely no effort to do so.  However, with distraction, 
his foot could be held up in the right angle as if he were 
resisting flexion.  The deep tendon reflexes in both ankles 
were equal at plus-two.  The right knee jerk could not be 
elicited, even with reinforcement.  Sensory deficit was 
reported from about 4 cm distal to the patella, in a 
circumferential manner around his calf.  The veteran reported 
no sensation to sharp pinprick with a broken Q-tip.  The 
diagnosis was lumbosacral strain with symptom magnification 
and morbid obesity.

In January 1999, C.F. Chen, M.D., was contracted to afford 
the veteran a neurological examination.  The history of the 
veteran's inservice injuries was discussed in detail.  The 
veteran complained that his right knee felt like it was 
slipping around.  He said he wore a knee brace to accommodate 
this problem.  He reported having a significant weight gain 
since injuring his back.  He maintained he had a loss of 
feeling in his right foot.  He also complained of severe, 
intense back pain on occasions with stretching, twisting, 
sneezing, or bending over.  

On physical examination, there was moderately severe 
tenderness demonstrated at the L3 to S1-S2 spine, bilateral 
sacroiliac joints, right sciatic notch, and right low hip 
area along the sciatic nerve passage.  The veteran was unable 
to move his right foot and toes at all, and had right foot 
drop with dragging of his right leg and right foot on walking 
using crutches.  There was total sensory loss (including 
light touch, pin prick, position, and vibration) along the 
lower right extremity.  There was absence of right ankle 
jerk, with a markedly decreased right knee jerk.  There was 
also moderate weakness in flexion of the right hip due to 
pain.  Straight leg raising was positive at 45 degrees 
bilaterally, with pain in the lower back and hip areas.

The diagnoses were right sciatic neuropathy/neuralgia with 
complete motor and sensory loss below the right mid-leg 
level, more likely than not due to a contusion of the right 
sciatic nerve at the sciatic notch/hip area; and chronic 
multiple myofascial pain syndrome/neuralgia, with trigger 
tender points at L3 to S1-S2 and bilateral sacroiliac joints 
and right sciatic notch and areas below.  Dr. Chen further 
opined that the veteran's loss of use of the right foot, 
together with related disabilities of the right lower 
extremity as well as the lumbosacral spine disability, did so 
affect the functions of balance and propulsion so as to 
preclude locomotion without the use of/aid of braces and 
crutches.  He noted that all VA records and the Board's May 
1998 Remand had been reviewed.  

Addenda to Dr. Maultsby's examination were received in 
February 1999.  Therein, Dr. Maultsby opined that the veteran 
did not have loss of use of his right foot as a result of a 
lumbosacral spine injury nor any disability from his right 
inguinal hernia.  Furthermore, he stated he did not feel that 
the veteran needed to use a brace, crutches, cane, or 
wheelchair for ambulation.  He said the veteran's multiple 
complaints did not correlate with the physical findings of 
the examination.  Instead, he indicated the veteran had 
marked findings of symptom magnification.  He stated that the 
loss of balance and propulsion experienced by the veteran was 
not due to a service-connected disability.  He opined that 
those problems were a result of his obesity and lack of 
conditioning.  In this regard, Dr. Maultsby opined that the 
veteran's use of crutches was primarily due to his lack of 
conditioning.  He further felt that the veteran did not need 
to use a wheelchair or a knee brace.  The revised diagnoses 
were lumbosacral strain with morbid obesity, no disease of 
the right foot or knee, and no inguinal hernia present.

Noting that there was a conflict in the findings and 
conclusions of the two examinations, the RO asked that the 
examiners review the reports of those examinations and 
attempt to rectify the conflict.  In May 1999, Dr. Maultsby 
indicated that he had reviewed the neurologist's report, as 
well as the findings of a March 1991 neurological examination 
performed by a Dr. Coulicchia.  Dr. Maultsby reiterated the 
fact the veteran did not have a reflex change or any muscle 
weakness or size difference.  He said a careful review of the 
neurologist's report showed that the circumference of the 
veteran's calves revealed no asymmetry.  Moreover, he stated 
that the veteran's right ankle jerk with reinforcement was 
shown to be in symmetry with the left ankle, which had been 
plus-two to three.  He said the sensory examination had also 
been normal, and that the veteran had been able to toe walk 
and heel walk without a limp.  Dr. Maultsby indicated that 
all of those findings were shown in the neurologist's report 
as well as his own examination report.  He stated he did not 
believe there was any conflict between his examination and 
the one performed by Dr. Coulicchia.

Dr. Chen submitted his addendum to his examination report in 
August 1999.  He stated that he had reviewed his January 1999 
examination report, as well as the December 1998 report from 
Dr. Maultsby.  Based on his evaluation of the veteran in 
January, and objective observations made concerning his 
condition at the time of the examination, Dr. Chen said that 
it "remains my medical opinion that he does need knee braces 
as well as crutches to assist with balance, propulsion and 
ambulation due to findings of right sciatic 
neuropathy/neuralgia with sensory loss noted below the right 
mid leg level."  He acknowledged that the veteran's obesity 
also required him to use crutches.  As to any discrepancies 
between his report and that of Dr. Maultsby, Dr. Chen stated 
he could only attest to the veteran's condition on the date 
he was seen for his neurological examination.

In November 1999, the RO determined that entitlement to 
assistance in acquiring specially adapted housing or a home 
adaptation grant had not been established.  It was noted that 
all the evidence of record had been considered, including, 
but not limited to, the aforementioned examination reports 
and the subsequent addenda.  Based upon this review, the RO 
found the evidence was not conclusive that there was loss of 
use of a lower extremity due to a service-connected 
condition.  A supplemental statement of the case was mailed 
to the veteran in November 1999.

During his April 2000 videoconference hearing, the veteran, 
his wife, and his representative argued that the criteria for 
establishing entitlement to assistance in acquiring specially 
adapted housing or a home adaptation grant had been had been 
demonstrated.  The veteran testified that his ability to get 
around his home was seriously limited without using leg 
braces, crutches, a cane, or a wheelchair.  He said he did 
not feel safe if he tried to move about without any help.  He 
stated that there had been a number of occasions where he had 
fallen when he had not been using one of those assistive 
devices.  It was also asserted, by and behalf of the veteran, 
that his weight alone does not cause his immobility, but that 
it is his service-connected disability that requires him to 
seek alterations to his home to permit him to move about 
safely and comfortably.

II.  Analysis

A.  Eligibility for Assistance in Acquiring
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:

(a)  Service.  Active military, naval or air 
service after April 20, 1898, is required. 
Benefits are not restricted to veterans with 
wartime service.

(b)  Disability.  The disability must have been 
incurred or aggravated as the result of service as 
indicated in paragraph (a) of this section and the 
veteran must be entitled to compensation for 
permanent and total disability due to:  (1) The 
loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (2) 
Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) The loss or 
loss of use of one lower extremity together with 
residuals of organic disease or injury which so 
affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) The loss 
or loss of use of one lower extremity together 
with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair.

38 C.F.R. § 3.809 (1999).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (1999).

The assistance referred to in section 3.809 will not be 
available to any veteran more than once.  38 C.F.R. § 
3.809(c) (1999).

The veteran's service-connected disabilities include a 
sciatic nerve injury with right foot drop, as well as 
degenerative disc disease of the lumbosacral spine.  However, 
there seems to a clear conflict as to level of disability 
caused by the veteran's service-connected nerve injury.  The 
examination report and addenda from 
Dr. Maultsby, in no uncertain terms, indicated that the 
veteran did not have loss of use of the right foot due his 
lumbosacral spine injury, and that his service-connected 
disabilities did not require him use a brace, crutches, a 
cane, or a wheelchair for ambulation.  On the other hand, Dr. 
Chen, the neurological examiner, clearly opined that the 
veteran suffered from the loss of use of the right foot, that 
the loss of use was a result of his lumbosacral spine 
disability, and that the level of disability affected the 
functions of balance and propulsion so as to preclude 
locomotion without the use of/aid of braces and crutches.  

The RO attempted to rectify the disparity between these 
opinions by obtaining supplemental statements from the 
examiners.  As referenced above, Dr. Chen stood by his 
opinion by stating his conclusions were well supported by the 
findings that had been made at the January 1999 examination.  
Dr. Maultsby's May 1999 addendum was not as definitive, 
because he appears have reviewed and compared his examination 
against the findings of a neurological examination conducted 
in 1991 rather than the examination performed by Dr. Chen in 
1999.  We believe the findings of the 1991 examination are 
too old to be considered probative of the issue on appeal.  
See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Nevertheless, there does not seem to have been any change in 
Dr. Chen's opinion as to the effect the veteran's service-
connected sciatic nerve disability has on his functions of 
balance and propulsion.  Moreover, the report of Dr. Parker's 
May 1998 examination also indicated that the veteran's use of 
crutches and a leg brace were necessary for even minor 
ambulation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet.App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims held 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. 
at 54.  It is the Board's responsibility to weigh the 
evidence.  The Board also has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), and 
cases cited therein.

In the present case, we believe there is at least an 
approximate balance of positive and negative evidence 
regarding the issue as to whether the veteran's difficulties 
with the functions of balance and propulsion, precluding 
locomotion without assistive devices, are a result of his 
loss of use of the right foot together with his service-
connected disability of the low back.  We recognize that 
there has been a difference of opinion between the examining 
physicians as to whether he was magnifying his symptoms, and 
whether, or to what degree, his obesity contributes to his 
lack of mobility.  The veteran has testified, under oath, 
that it is his service-connected disabilities, and not his 
weight, which cause his difficulties in getting around his 
house and outside.  Cognizant, of course, that the veteran is 
not competent to render a professional medical opinion in 
this regard, we conclude that the evidence is sufficiently in 
balance so as to invoke the exercise of the reasonable-
doubt/benefit-of-the-doubt doctrine.

Therefore, giving the benefit of the doubt to the veteran, 
the Board finds that there is loss of use of one lower 
extremity together with residuals of organic disease, 
consisting of right sciatic paralysis and degenerative disc 
disease of the lumbosacral spine, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of a brace and a crutches or a wheelchair.  
Accordingly, the criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are met, and the veteran' claim therefor is granted.  
38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. § 3.809 
(1999).

B.  Eligibility for Assistance in Acquiring
Necessary Special Home Adaptations

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b), may be issued to a veteran who served after April 
20, 1898, if the following requirements are met:

(a)  The veteran is not entitled to a certificate 
of eligibility for assistance in acquiring 
specially adapted housing under § 3.809 nor had 
the veteran previously received assistance in 
acquiring specially adapted housing under 38 
U.S.C. 2101(a).  A veteran who first establishes 
entitlement under this section and who later 
becomes eligible for a certificate of eligibility 
under § 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no particular 
type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than 
once.

(b)  The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss 
of use of both hands.

38 C.F.R. § 3.809a (1999).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).

In this claim, the Board notes that, by virtue of the 
foregoing decision, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing pursuant to 38 C.F.R. § 3.809 has been established.  
The requirements for entitlement to a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations pursuant to 38 C.F.R. § 3.809a specifically 
require that the veteran be "not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under § 3.809."  Therefore, as the veteran has 
established entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, pursuant 
to 38 C.F.R. § 3.809, he is precluded by regulation from 
establishing entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations 
pursuant to 38 C.F.R. § 3.809a.

As a result, the Board finds that the veteran's alternate 
claim of entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations 
lacks legal merit and entitlement under the law, and must be 
denied, and his appeal to the Board must be terminated. 



ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted. 

Entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

